Citation Nr: 1020068	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  99-14 628	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.

 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from January 1980 to 
January 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision. 

A May 2001 Board decision denied the Veteran's claim for 
service connection for a lower back disability.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court); and the Court vacated and remanded 
the Board's decision on procedural grounds in a September 
2003 order.  The Board then remanded the Veteran's claim in 
May 2004 for compliance with the Court's order.  The Board 
again denied the Veteran's claim in January 2006, and the 
Veteran once again appealed.  This time, the Veteran's claim 
was returned to the Board pursuant to a joint motion for 
remand which indicated that a more in depth discussion of 
reasons and bases was necessary.


FINDING OF FACT

The weight of the evidence shows that the Veteran's lower 
back disability was not caused by his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The medical evidence unequivocally shows that the Veteran has 
a current back disability.  As such, the issue to be 
addressed here is whether such a disability was caused by the 
Veteran's military service.

In support of his claim, the Veteran has submitted his own 
testimony, and several private medical opinions based upon 
his statements.  However, as discussed below, the Board 
ultimately concludes that the Veteran's testimony is not 
credible and, therefore, the medical opinions that are based 
upon his testimony are inadequate to support a finding that 
the Veteran's current back disability was caused by his 
military service.

The Veteran's theory is that he incurred a number of injuries 
to his back while in service, and that these injuries 
resulted in his current back disability.

Service treatment records confirm that the Veteran injured 
his back on several occasions during his three years of 
active duty.  For example, in June 1980, the Veteran 
complained of low back pain for the past month (on June 11) 
and for the past two months (on June 17).  The Veteran stated 
that he had injured his back when he fell in a foxhole, but 
x-rays of the Veteran's lumbosacral spine were normal and it 
was noted that the Veteran had been followed by psychiatry 
and was thought to be voicing psychosomatic complaints.  In 
March 1982, the Veteran again complained of hurting his back 
falling in a foxhole, but his spinal alignment was normal 
with no detectable spasm and straight leg raises were 
negative.  The Veteran did have decreased flexion, but x-rays 
of the lumbosacral spine were within normal limits.  A 
diagnosis of strain was rendered and the Veteran was given a 
72 hour break from PT.  

However, service treatment records also describe a number of 
falls in service in which there was no allegation that the 
Veteran injured his back.  For example, in April 1981, the 
Veteran reported that had fallen on his right lower rib cage 
the previous evening.  The medical officer stated that the 
Veteran's ribs were normal with no edema or discoloration 
seen.  There were no back complaints voiced in the record, 
and the Veteran's main reason for seeking treatment was to 
get Sudafed and to address calluses on his feet.  In October 
1981, the Veteran also fell off his bike, but his only 
complaints were about abrasions to the left side of his face 
(which were noted to be minor by the doctor).  The Veteran 
reported that he was riding and something caught in the 
rings.  No loss of consciousness was noted.  The Veteran 
complained about hand and shoulder pain, and it was noted 
that he had burn scars on his back, but no orthopedic back 
complaints were voiced stemming from the bicycle accident.  
In April 1982, it was reported that the Veteran injured his 
left ankle falling from a truck.  X-rays were negative, and 
there was no mention of a back injury of any kind.

On a medical history survey completed in November 1982, the 
Veteran indicated that he had recurrent back pain, but when 
asked about it, he indicated that he was referring to the 
burns on his back (it is noted that the Veteran's lower back 
was badly burned in service from a fire at a barbeque).  
Regardless, on a medical history survey completed five years 
after separation, the Veteran marked "no" when asked if he 
had recurrent back pain.

The Veteran was also noted on multiple occasions (such as in 
June 1980) to be seeking "Chapter 5" separation and it was 
thought that he was voicing somatic complaints.

Despite these multiple injuries, physical examinations in 
July 1980, November 1982, and October 1988 all found the 
Veteran's spine and musculoskeletal system to be normal.  

Following service, the Veteran worked from 1983-85 in 
building maintenance, from 1985-1992 as a warehouse 
assistant, from 1992-93 with Army and Air Force exchange 
services, from 1994-95 as a correctional officer, and from 
1996-99 as a security officer.

The first post-service treatment record showing a back 
disability was a CT scan in March 1997 which showed a mild 
bulging of the annulus fibrosus at all levels with stenosis 
of the spinal canal present and no evidence of a focal disc 
herniation.  An MRI conducted in December 1998, more than 15 
years after service, revealed degenerative disc disease.  
Thus, the medical evidence clearly shows the presence of a 
current lower back disability.  However, the medical opinions 
of record differ as to the etiology of the Veteran's back 
disability.

The Veteran has asserted at various times that his back pain 
began in service and has continued to the present time.  For 
example, at his hearing before the RO in July 1999, the 
Veteran indicated that he did not seek any medical treatment 
for his back for a number of years because he had a family to 
support.

For VA purposes, a layperson is considered competent (e.g. 
qualified) to testify as to symptoms of which he or she has 
firsthand knowledge.  See 38 C.F.R. § 3.303; Washington v. 
Nicholson, 19 Vet. App.  362, 368 (2005).  However, while a 
Veteran may be competent to provide lay evidence, competency 
must be distinguished from weight and credibility.  The 
former is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
While lay evidence does not lack credibility merely because 
it is unaccompanied by contemporaneous medical records, an 
interest in the outcome of a proceeding "may affect the 
credibility of testimony."  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  

In this case, the Board has carefully reviewed the Veteran's 
statements and testimony.  While the Veteran is competent to 
testify to symptomatology such as back pain, there are simply 
too many inconsistencies in the Veteran's statements to 
conclude that his statements are credible. 

For example, at an August 1998 VA scar examination the 
Veteran reported having back pain of a four month duration; 
yet less than six months later in January 1999, shortly 
before appealing the denial of his back claim, the Veteran 
reported having had back pain since 1982 at a VA outpatient 
treatment session.  Not only does this latter statement 
conflict with the Veteran's statement uttered several months 
earlier, but it is completely undermined by the fact that he 
specifically denied having recurrent back pain on medical 
history survey that he completed in 1988.  

It is also noted that the Veteran was found to be 
manipulative at a VA psychiatric examination in August 2004.  

The Veteran testified at a RO hearing in September 1999 that 
he injured his back on a number of occasions during service 
when he fell from a bicycle, fell from a truck, fell from a 
window, and fell in a foxhole.  He indicated that back 
symptoms had continued since service but denied having sought 
medical care.  However, as described above, the service 
treatment records do not show any back injury or complaints 
at a number of those incidents in service, such as the fall 
from the truck or the bicycle.  

The Board will accord the Veteran's reports that are 
contemporaneous with the in-service events (e.g. those 
statements that are recorded in the service treatment 
records) greater probative weight than the Veteran's current 
attempts to recollect events that occurred more than 15 years 
before.  This is because his contemporaneous reports will be 
more accurate than reports from memory after the event 
occurred, particularly in light of the fact that the Veteran 
has demonstrated repeated memory problems.  For example, at 
his RO hearing in September 1999, the Veteran was unable to 
remember what hospital he was taken to after a fall in 
service.  Thus, while the service treatment records confirm 
that Veteran fell from both a bicycle and a truck during 
service, the Veteran did not report any back complaints on 
either occasion.  

Furthermore, given the inconsistencies in the Veteran's 
reports, and the discrepancies between the service treatment 
records and his testimony, the Board concludes that the 
Veteran's assertion that he had back pain during service that 
continued until he was finally treated in the late 1990s is 
simply not credible.  Similarly, his reports of injuring his 
back on several occasions, beyond falling in a foxhole, are 
not credible, as they are not supported by the records that 
are contemporaneous with those accidents.

Three private medical opinions have been submitted by the 
Veteran suggesting a relationship between his current lower 
back disability and his military service, but all three 
opinions are inherently flawed.

At a medical evaluation of the Veteran's back in August 1999, 
the evaluator noted both the Veteran's current disability, as 
well his fall into a foxhole in 1982, with no studies 
conducted after the initial treatment.  The doctor concluded 
that the Veteran "shows symptoms related while active in 
service in the US ARMY."  However, while the doctor 
discussed the Veteran's back condition in this letter, he 
also referenced weight gain secondary to a thyroid disease 
(which was noted to aggravate the Veteran's back condition), 
a pending psychiatric evaluation, and a general health status 
that was deteriorating.  As such, the conclusion is confusing 
at best; and, furthermore, the statement that the Veteran 
"shows symptoms related while active in service in the US 
ARMY" hardly provides a sound medical explanation to account 
for the time between the Veteran's in-service injuries and 
his post-service back treatment. 

In 2005, Dr. Bash provided an opinion without examining the 
Veteran.  Dr. Bash after reviewing the Veteran's service and 
post-service medical records, and conducting a phone 
interview with the Veteran, concluded that the Veteran's 
current back condition was most likely due to his multiple 
in-service falls.  His reasoning was that the Veteran entered 
service fit for duty, he had multiple serious in-service 
falls with associated injuries; and that the literature 
supports an association between spine injuries early in life 
and the development of advanced degenerative arthritis.   He 
went on that the Veteran has low back pain of 10/10, numbness 
in left lower extremity to the level of his calf muscles 
according to a recent evaluation dated 2000; the absence of 
medical records documenting any plausible etiology for the 
Veteran's back disability other than the in-service falls; 
and that his opinion is consistent with the Veteran's private 
doctor in 1999.

However, Dr. Bash bases his opinion on the predicate that the 
Veteran had numerous serious falls while in service in which 
he injured his back.  However, of the numerous serious 
incidents Dr. Bash documented in writing his opinion, only 2 
of the 5 incidents actually involved any treatment of back 
pain.  Dr. Bash cites to the Veteran falling off a bicycle, 
but the service treatment record describing that incident 
references the Veteran's back only with respect to scars from 
a previous burn injury, and the only apparent injury from the 
bike accident was minor facial abrasions.  Similarly, he 
references the Veteran falling on his lower rib cage, but the 
service treatment record describing this injury is completely 
silent as to any impact on the back, and appears to be little 
more than a minor injury given the fact that it was the third 
complaint the Veteran raised at the clinic that day (after 
asking for Sudafed and referencing calluses); furthermore, 
there was not even any edema or discoloration noted as a 
result of the "fall".

Dr. Bash also references the Veteran falling off a truck, and 
the Veteran did report injuring his back in this incident; 
however, the service treatment records themselves do not show 
any back injury as a result of this fall.  Rather, the 
Veteran was treated for an ankle injury.  Many years removed 
from this incident, the Veteran asserted that he injured his 
back in the fall, but his revisionist statements are 
completely incompatible with the service treatment records, 
such that they cannot be given any probative weight.  For 
example, at his hearing before the RO, the Veteran was asked 
how he landed when he fell off the truck and he stated that 
he landed on his back.  He also stated that he then was taken 
to the hospital, although he could not remember what hospital 
to which he was taken.  Conversely, at a July 1999 
psychiatric examination the Veteran reported that he fell 
from a truck in April 1982 and had low back trauma with 
confusion, but was nevertheless ordered to complete the 
drill.  As such, the Veteran has offered several differing 
accounts of his fall, yet neither of his versions can be 
logically reconciled with the service treatment records as 
the Veteran was not even examined for his back and it seems 
implausible that he could have twisted his ankle (the one 
injury that is shown to have actually resulted from the fall) 
while landing on his back (as he testified he fell). 

As such, while Dr. Bash offers an opinion that is favorable 
to the Veteran, the medical evidence that is contemporaneous 
with the incidents cited by Dr. Bash does not support a 
finding that the Veteran "injured his lumbar spine" as 
characterized by Dr. Bash.  The inaccuracy of the foundation 
upon which Dr. Bash based his opinion undermines the 
probative value of his opinion.

The Veteran has also submitted a 2004 opinion from a Dr. 
Flores Vilar.  Dr. Flores Vilar reviewed the Veteran's 
medical records noting degenerative disc disease in the 
spine, and he stated that the Veteran had a "violent 
accident" after falling from a truck in 1982, fell from a 
bicycle in October 1981, and fell in a foxhole in March 1982.  
Dr. Flores Vilar indicated that the Veteran had long 
disabling back pain with clear radiculopathy after falling on 
his back from a 2.5 ton truck.  Dr. Flores Vilar concluded 
that the Veteran's pain and traumas have caused him to have 
very advanced degenerative arthritis with a clear 
radiculopathy level which has resulted in his current 
disability.  He added somewhat confusingly that the Veteran's 
present disabilities are "100% of general physiological 
functions and related with active service in the USA Army; 
[the Veteran's] medical military activity active duty 
clinical record clearly shows that present back disability is 
from the falls during military service. . ."  

There is no specific indication that Dr. Flores Vilar 
actually had access to the Veteran's service treatment 
records.  Regardless, he describes the Veteran as having a 
"violent accident" after falling from truck, and such a 
graphic depiction of the incident is simply not supported by 
the service treatment records which show that the Veteran was 
treated for a twisted ankle and did not even voice any back 
complaints.  Dr. Flores Vilar's depiction of the Veteran's 
in-service injuries mirrors the Veteran's own version of the 
incidents.  However, given that the Veteran's testimony is 
not found to be credible, the foundation upon which Dr. 
Flores Vilar has premised his opinion is not credible.  
Therefore, his opinion cannot be accorded much probative 
value as it is based on a faulty premise. 

Conversely, in May 2000, the Veteran underwent a VA 
examination.  The examiner carefully reviewed the Veteran's 
claims folder, noting the various in service complaints of 
back pain, and he does not appear to have mischaracterized 
the service treatment records contents.  Based on his review 
of the medical evidence and his examination of the Veteran, 
the examiner found that the Veteran's back injuries in 
service were acute and transitory and resolved with 
treatment.  This conclusion is supported by the Veteran's 
separation physical which found the Veteran's back to be 
normal and by the physical examination of the Veteran five 
years after service in 1988 that also found the Veteran's 
spine to be normal.  Noting that the Veteran did not seek 
treatment for his back for 15 years following service, the 
examiner opined that the Veteran's current back disability is 
not the result of falls during military service.

The same VA examiner reexamined the Veteran's in October 
2004, but reached the same conclusion that the Veteran's back 
disability was not the result of his falls during military 
service.

The Veteran's representative has argued that the VA medical 
opinion should be attributed less weight as the Veteran's 
testimony refutes the examiner's conclusion that the 
Veteran's in-service back injuries were acute and transitory.  
However, as noted above the credibility of the Veteran's 
testimony has been undermined by the fact that his memory has 
been questioned (note that at a July 1999 private psychiatric 
examination the Veteran's memory was found to be mildly 
impaired for the past and markedly impaired for recent and 
immediate events); by the fact that he has been found to be 
manipulative (VA examination in August 2004); and by the fact 
that the actual service treatment records themselves created 
contemporaneously with the in-service incidents contradict 
the Veteran's recollections of the events more than 15 years 
after they occurred.  

Given that the Board has found the Veteran's testimony not to 
be credible, it is accorded no weight, nor are the medical 
opinions that are based upon it.

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the factual evidence best supports the VA 
examiner's opinion, as it did not rely on the Veteran's 
discredited accounts for its conclusion.  Rather, he observed 
the medical evidence that was contemporaneous with the in-
service accidents themselves and reviewed the medical 
examinations both at separation and five years removed from 
separation which found that the Veteran's back was normal.  
Conversely, the medical opinions submitted by the Veteran 
were confusing, did not accurately portray relevant history, 
and relied heavily upon testimony of the Veteran which has 
been found to be incredible.  As such, the VA examiner's 
opinion is afforded greater weight than are the opinions 
submitted by the Veteran.

Given this conclusion, the medical evidence against service 
connection clearly outweighs the evidence in its favor.  As 
such, the criteria for service connection have not been met, 
and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records and opinions have been 
obtained as have service treatment records.  The Veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for a back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


